DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 was filed after the mailing date of the Notice of Allowance on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of the Claims
The amendment filed on 12/18/2020 has been entered. Claims 1, 4, 13-15 and 19-21 have been canceled; Claims 2, 5-8 and 10 have been amended and Claims 22-24 have been newly added. Thus, Claims 2-3, 5-8, 10-12, 16-18 and 22-24 are currently pending.  

Withdrawn Objections and Rejections
Claim 2 has been rewritten in independent form and Claims 3 and 16-18 are amended to depend on Claim 2. Furthermore, Claims 3, 6-8 and 10 have been amended to obviate minor informalities. Accordingly, the objection of the aforementioned claims has been withdrawn.
Claim 1 has been canceled; Claims 5-8 and 10-12 are now dependent on Claim 2 and thus comply with the written description. Hence, the 112(a) rejection of Claims 5-8 and 10-12 has been withdrawn.
	Claims 8 and 10 have been amended to obviate indefinite language and thus the 112(b) rejection of the claims has been withdrawn.

Reasons for Allowance
The examiner’s statement of reasons for allowance has been set forth in the Notice of Allowance mailed on 01/06/2021 and is reiterated herein:
Regarding Claim 2, the closest prior art reference is Sulman (Sulman, E. M. et al. “Kinetics of phenol hydrogenation over Pd-containing hypercrosslinked polystyrene” Chemical Engineering Journal 176– 177 (2011) 33-41; cited in Office Action 09/23/2020).
	Sulman teaches a catalyst comprising Pd supported on hypercrosslinked polystyrene (HPS). Sulman further teaches that the catalyst is made by adding 3 g of HPS MN270 (Purolite) to a solution of Na2PdCl4 (page 34, 2nd column) and as evidenced by Purolite (see document attached herein), HPS MN270 is Macroporous polystyrene crosslinked with divinylbenzene. However, Sulman fails to teach or suggest the catalyst comprising a supporter and a promoter, wherein the supporter is a polystyrene grafted with a nitrogen-containing ligand and the promoter is any one or more of the metal elements Re, Mo, W, V, Nb, Ta, Mn, and Sn as instantly claimed. 
	Regarding Claim 8, the closest prior art reference is Guan (Guan, J. et al. “Role of MoO3 on a Rhodium Catalyst in the Selective Hydrogenolysis of Biomass-Derived Tetrahydrofurfuryl Alcohol into 1,5-Pentanediol” J. Phys. Chem. C 2014, 118, 25555−25566; cited in Office Action 09/23/2020). 
Guan teaches hydrogenolysis of tetrahydrofurfuryl alcohol to 1,5-pentanediol in the presence of a catalyst comprising Rh as an active component, MoO3 as a promoter and SiO2 as a support. However, Guan fails to teach or suggest hydrogenolysis of tetrahydrofurfuryl alcohol to 1,5-pentanediol in the presence of the instantly claimed catalyst.
	Accordingly, the claimed catalyst and the process for producing 1,5-pentanediol are deemed novel and unobvious of the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-3, 5-8, 10-12, 16-18 and 22-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622